Citation Nr: 1539081	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 20 percent for the service-connected varicose veins of the right lower extremity.

2.  Entitlement to a higher initial evaluation in excess of 20 percent for the service-connected varicose veins of the left lower extremity.

3.  Entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss.  

4.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

5.  Entitlement to service connection for esophageal cancer. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

On August 3, 2015, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for entitlement to higher initial evaluations in excess of 20 percent for the service-connected varicose veins of the right lower extremity and the left lower extremity, entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss, and entitlement to service connection for PTSD and esophageal cancer.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to higher initial evaluations in excess of 20 percent for the service-connected varicose veins of the right lower extremity and the left lower extremity, entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss, and entitlement to service connection for PTSD and esophageal cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On August 3, 2015, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for entitlement to higher initial evaluations in excess of 20 percent for the service-connected varicose veins of the right lower extremity and the left lower extremity, entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss, and entitlement to service connection for PTSD and esophageal cancer.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals are dismissed. 










ORDER

The appeals for entitlement to higher initial evaluations in excess of 20 percent for the service-connected varicose veins of the right lower extremity and the left lower extremity, entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss, and entitlement to service connection for PTSD and esophageal cancer are dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


